Citation Nr: 0218002	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1968. 

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans affairs (VA).  In its current 
status, this case returns to the Board following 
completion of development made pursuant to its December 
2000 remand.  

Historically, the veteran reopened his claim for service 
connection for PTSD in October 1996.  Service connection 
was established for that PTSD in a rating decision in 
October 1997.  The initial rating of 30 percent was 
assigned, effective October 11, 1996.  The veteran was 
notified of that grant by a letter dated later that month.  
The veteran expressed his disagreement with that rating in 
November 1997.  In a statement of the case, the RO 
provided the basis of its initial rating, providing the 
veteran notice of the schedule for rating mental 
disorders.  In this regard, the Board notes that the 
criteria for rating mental disorders underwent a change 
effective November 7, 1996.  The ramifications of these 
changes will be discussed in the body of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2.  The existing record shows that the veteran's PTSD is 
currently manifested by evidence of depression, a 
constricted affect, difficulty sleeping, complaints of 
flashbacks, nightmares, complaints of a poor memory and a 
Global Assessment Functioning (GAF) Score of 65.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2002) and § 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dementia v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 
of the VCAA, amending 38 U.S.C. § 5107, was intended to 
have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA 
as of that date.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the October 1997 rating decision, the 
November 1997 statement of the case, a December 2000 Board 
remand and a July 2002 supplemental statement of the case.  
He was specifically told that there was no evidence to 
support a finding that his mental disorder warrants an 
evaluation in excess of 30 percent.  The RO also notified 
him by letter dated December 2000, that he needed to 
submit evidence in support of his claim.  He was also 
advised that if he was scheduled for a VA examination, his 
failure to appear would result in adjudication based on 
the evidence of record.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
letters dated in December 2000 and July 2002 the RO asked 
him to specify where he had been receiving treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  
The veteran has not responded to either of these requests.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
treatment records.  These include the veteran's VA medical 
records from the Los Angeles, California VA Medical Center 
(VAMC).  

The RO's efforts to schedule the veteran for VA mental 
disorders examination requested pursuant to the December 
2000 remand was to no avail.  The veteran did not report 
for an examination scheduled for November 2001.  When a 
veteran seeking benefits fails to report for any scheduled 
examinations, VA had no duty to "turn up heaven and earth 
to find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).  In light of these facts, additional efforts to 
notify and assist him are not warranted.   

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under the 
VCAA, poses no harm or prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  In considering the severity of a 
disability it is essential to trace the medical history of 
the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was established for PTSD in an October 1997 
rating decision.  An evaluation of 30 percent was 
assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern).  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-
28.  

The veteran appealed the initial assignment of a 30 
evaluation for PTSD.  The veteran's case differs from 
circumstances found in Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The 
Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of 
filing a notice of disagreement following the grant of 
service connection and the initial assignment of a 
disability evaluation from that of filing a notice of 
disagreement from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board 
will not remand this matter solely for re-characterization 
of the issue in a new statement of the case.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the law prescribes certain action to be 
taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
the purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655.  

The veteran contends that he is entitled to a higher 
evaluation for his service connected PTSD.  He provided 
testimony at a March 1998 hearing at which time he 
indicated that the current disability rating did not 
reflect the full extent of symptoms demonstrated by his 
service-connected PTSD.  He reported that despite 
medication and group therapy, he continued to experience 
flashbacks and an inability to function.  In addition, the 
veteran testified that he was living in a domiciliary.  He 
indicated that he has difficulty getting along with 
others-that is those in his family in addition to those at 
the domiciliary  

The veteran underwent VA examination in May 1997.  At that 
time he reported having nightmares about his Vietnam 
experiences "all the time".  Psychiatric evaluation showed 
that memory, both recent and remote, was intact.  The 
veteran was noted to be cooperative and articulate.  The 
recorded diagnosis included PTSD.  Polysubstance abuse, 
and alcohol abuse in remission were noted as well.  On 
Axis V, the examiner noted that the veteran was 
functioning poorly.  Psychological testing and a PTSD 
examination were conducted as well.  

On the PTSD examination, the veteran reported that he had 
nightmares and flashbacks.  His mood and irritability were 
noted to have been his major problems throughout the 
years.  The veteran reported that he had worked at the 
United States Postal Service from 1969 through 1984.  He 
stated that he was eventually fired from that position due 
to difficulty with getting along with others and with 
dealing with his superiors.  At the time of examination, 
the veteran was a resident of a domiciliary at the VA 
medical center.  The veteran's chief complaint was 
reportedly his flashbacks, especially when he heard the 
sound of helicopters.  He stated in addition that he felt 
startled and was hypervigilent, especially when he heard 
loud noises.  On mental status evaluation, the veteran had 
no speech impediment or thought disorder.  His mood was 
depressed, and he complained of sleep problems.  His 
affect was intense.  He denied delusions, hallucinations, 
suicidal ideation and homicidal ideation.  In addition, he 
showed no evidence of disruption of orientation or memory.  
Insight and judgment were fair.   

The veteran underwent an additional VA examination in 
November 1998.  At that time, the veteran was observed to 
be a vague and evasive informant.  His clinical record was 
reviewed by the examiner, however.  The examiner noted a 
history of complaints of flashbacks, nightmares, insomnia 
and depression.  It was also noted that there had been 
some concern regarding the validity of the diagnosis of 
PTSD, as the veteran's scores on psychological testing 
conducted in 1991 and 1992 were questionable.  However, a 
diagnosis of PTSD was reached in May 1997.  In addition, 
it was noted that general medical examination conducted 
earlier in May 1997 showed that the veteran had worked at 
the United States Postal Service as a letter carrier from 
1969 to 1984.  As reported, he was terminated because he 
wanted to kill his supervisor and because of flashbacks.  
The veteran apparently had been on disability secondary to 
a back injury from 1984 until September 1996 when he was 
terminated due to a history of substance use.  Likewise, 
the veteran had been receiving Social Security benefits 
until August 1996 when he reportedly was terminated due to 
substance use.  Furthermore, it was noted that the veteran 
had been homeless and was referred to West Los Angeles VA 
Homeless Veterans Program.  

At the November 1998 examination, the veteran complained 
that his PTSD prevented him from sleeping and indicated 
that he had "a view of the battles of Vietnam in his 
head".  He reported that he took medication, but that it 
did not work.  He stated that he was homeless, and was 
living on the street or at the Union Rescue Mission.  The 
veteran stated that he was receiving VA outpatient 
treatment and was taking medication.  He indicated that 
his last hospitalization was in June 1998.  The record 
confirms a domiciliary stay in 1997 and 1998.  

On mental status evaluation, the veteran did not show 
abnormal, bizarre or psychotic behavior.  He was able to 
understand the questions asked and gave relevant answers.  
He was noted to be able to carry on a conversation.  
Speech was normal, spontaneous and goal directed.  The 
veteran's affect was noted to be moderately constricted, 
but not flat or blunted.  No looseness or associations 
were indicated, and reality testing reveled no pertinent 
abnormalities.  With respect to intellectual functioning, 
the veteran indicated that he had a poor memory and could 
not think.  He indicated that he had too much on his mind 
and stated, "I'm not going to go through all those 
questions you are asking me."  The recorded diagnosis on 
Axis I was  PTSD, by claimant's report.  The diagnosis on 
Axis II was deferred and the GAF score was 64.  

The criteria in the VA Schedule for Rating Disabilities 
for evaluating mental disorders were changed during the 
veteran's appeal.  See 38 C.F.R. §§ 4.125-4.132, as 
revised effective November 7, 1996; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  In Karnas v Derwinski, 1 Vet. App. 
at 312-13, the Court held that, when there has been a 
change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has 
authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has 
held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the 
cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the 
Board must take two sequential steps.  First, the Board 
must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, the Board must apply the more favorable provision 
to the facts of the case.  In the instant case, for the 
reasons and bases set forth below, the preponderance of 
the evidence does not identify either version of the 
criteria for rating mental disorders as being more 
favorable, as both support the continuance of a 30 percent 
rating.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 30 percent 
evaluation is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  A 50 percent 
evaluation is assigned when there is considerable 
impairment in the ability to establish or maintain 
effective or favorable relationships with people, and 
when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial 
impairment.  

The evaluation of 30 percent was discussed by the United 
States Court of Appeals for Veterans Claims (Court) in 
Hood v. Brown, 4 Vet. App. 301 (1993).  The Court stated 
that the term "definite" used in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  In response, the VA Office 
of the General Counsel, in a precedent opinion, dated 
November 9, 1993, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC Prec. 9-93, 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The predominant symptoms are depression and some evidence 
of sleep disturbance, in addition to nightmares and 
flashbacks.  The veteran's speech has been described as 
relevant and it is noted that the veteran is able engage 
in normal conversation.  

Affect has been described as constricted, rather than 
blunt or flat.  The available clinical evidence does not 
indicate the occurrence of panic or anxiety attacks.  The 
report of the November 1998 VA examination shows that the 
veteran did not cooperate with cognitive testing.  Hence 
his level of impairment could not be assessed.  While the 
veteran indicated difficulty with his memory and ability 
to understand questions, the available record does not 
show disturbance of comprehension, memory, judgment, 
abstract thinking.  In fact the report of the May 1997 VA 
examination shows that the veteran was alert and was well 
oriented.  His memory was noted to be intact and his 
judgment and insight were fair.  The veteran has 
demonstrated some difficulty in maintaining interpersonal 
relationships, however, for example, the record discloses 
that his employment with the United States Postal Service 
was terminated due to a conflict with his superior.  
Moreover, his stay at a VA domiciliary in 1997 was marred 
by altercations with his room mates.  However, the veteran 
has not shown considerable or rather large impairment of 
his ability to maintain relationships.  

Furthermore, the veteran was assigned a GAF score of 64 at 
the VA mental disorders examination conducted in November 
1998.  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  

In view of the foregoing, the preponderance of the 
evidence is not shown to be supportive of more than 
definite, or moderately large impairment of social and 
industrial adaptability that would warrant a higher 
evaluation under the criteria in effect prior to November 
1996 at any time during the appeal period.  Fenderson, 
supra.

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships. 

The available clinical evidence does not show that the 
veteran has demonstrated the severity of disruption of 
affect, speech, comprehension, memory, mood, judgment, 
abstract thinking or motivation that would support a 
higher evaluation under the new criteria.  As noted above, 
the veteran indicated some difficulty with his memory and 
with answering questions at his most recent examination 
conducted in 1998.  However, the extent of his cognitive 
impairment could not be assessed as it was noted that the 
veteran did not cooperate with cognitive testing.  On 
previous examination, discussed above, relevant findings 
did not reveal impairment of cognitive functioning 
warranting a higher evaluation.  The veteran did not show 
impairment in memory, comprehension or significant 
disturbance in insight and judgment.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 30 
percent for the veteran's service-connected PTSD  at any 
time during the appeal period.  Fenderson, supra.

Likewise the available clinical record does not show that 
the veteran has demonstrated the severity of disruption of 
affect, speech, comprehension, memory, mood, judgment, 
abstract thinking or motivation that would support a 
higher evaluation under the new criteria.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 30 
percent for the veteran's service-connected PTSD at any 
time during the appeal period.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its 
own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance 
prejudicial to the veteran, as the question of an 
extraschedular rating is a component of the appellant's 
claim and the appellant had full opportunity to present 
the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of 
an extraschedular rating.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.

The Board finds that the schedular evaluations in this 
case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran 
has not required recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  The veteran has reported that his PTSD is 
productive of recurrent thoughts of his traumatic 
experiences, poor sleep and flashbacks.  However, the 
clinical evidence does not show that the veteran's 
disability is productive of marked interference with his 
ability to work.  The veteran is advised that the 
schedular evaluation of 30 percent contemplates the level 
of impairment revealed by the available clinical records.  
In view of the foregoing, there is no basis for 
considering a higher rating on extraschedular grounds.  


ORDER

An initial disability rating in excess of 30 percent for 
PTSD is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

